Citation Nr: 1500391	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-24 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for limitation of extension, left knee, currently rated 40 percent disabling.

2.  Entitlement to an increased rating for residuals, chondromalacia patella, left knee, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for residuals, lumbosacral strain, currently rated 20 percent disabling.

4.  Entitlement to an increased rating for residuals, chronic strain, cervical spine, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for sciatica, left lower extremity, currently rated 20 percent disabling.

6.  Entitlement to an increased rating for sciatica, right lower extremity, currently rated 10 percent disabling.

7.  Entitlement to an increased rating for plantar fasciitis with hallux valgus, bunions, and pes planus, right foot, currently rated 30 percent disabling.

8.  Entitlement to an increased rating for plantar fasciitis with hallux valgus, bunions, and pes planus, left foot, currently rated 30 percent disabling.

9.  Entitlement to an increased rating for allergic rhinitis, currently rated 10 percent disabling.  


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from December 1999 to November 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded in March 2014.

In an August 2014 rating decision, the Appeals Management Center (AMC) assigned a 40 percent disability rating to limitation of extension, left knee; assigned a 30 percent disability rating to plantar fasciitis with hallux valgus, bunions, and pes planus, right foot; assigned a 30 percent disability rating to plantar fasciitis with hallux valgus, bunions, and pes planus, left foot; and, assigned a 20 percent disability rating to sciatica, left lower extremity, all effective May 6, 2010.  Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to increased ratings for limitation of extension, left knee; residuals, chondromalacia patella, left knee residuals; and, chronic strain, cervical spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's lumbar spine disability has been manifested by limitation of motion without forward flexion limited to 30 degrees or less and without favorable ankylosis of the entire thoracolumbar spine.

2.  Throughout the rating period on appeal, sciatica of the left lower extremity has been manifested by moderately severe incomplete paralysis without muscle atrophy. 

3.  Throughout the rating period on appeal, sciatica of the right lower extremity has been manifested by no more than mild incomplete paralysis. 

4.  Plantar fasciitis with hallux valgus, bunions, and pes planus, right foot, has not been manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.

5.  Plantar fasciitis with hallux valgus, bunions, and pes planus, left foot, has not been manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.

6.  Allergic rhinitis has not been manifested by nasal polyps.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals, lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2014).

2.  The criteria for a 40 percent evaluation for sciatica of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2014). 

3.  The criteria for an evaluation in excess of 10 percent evaluation for sciatica of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2014). 

4.  The criteria for a disability rating in excess of 30 percent for plantar fasciitis with hallux valgus, bunions, and pes planus, right foot, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2014). 

5.  The criteria for a disability rating in excess of 30 percent for plantar fasciitis with hallux valgus, bunions, and pes planus, left foot, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2014). 

6.  The criteria for a disability rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In June 2010, a VCAA letter was sent to the Veteran with regard to her increased rating claims.  

VA has complied with all assistance requirements of VCAA, to include substantial compliance with the March 2014 Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claims discussed below.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran was afforded VA examinations in June 2010 and May 2014.  The examination reports are deemed adequate as to the issues finally adjudicated in this decision and will be discussed below.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issues discussed below.  

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the issues at hand, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Lumbar spine

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Service connection is in effect for residuals, lumbosacral strain, rated 20 percent disabling.  The Veteran's disability is rated pursuant to Diagnostic Code 5237, lumbosacral strain.  

The Board is unable to find that a disability rating in excess of 20 percent is warranted for any portion of the rating period on appeal.  The June 2010 VA examination report reflects objective findings of slight tenderness to palpation in the lower lumbar spine without muscle spasm or ankylosis.  Flexion was to 60 degrees with pain at 60 degrees.  There was no loss of motion after repetitive use.  There was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  On examination in May 2014, flexion was to 80 degrees with pain at 80 degrees.  The Veteran was able to perform repetitive testing with flexion to 85 degrees.  With regard to functional loss or impairment, the examiner commented that she was tender to palpate in the midline over the mid-lumbar spine.  As forward flexion 30 degrees or less is not shown, a 40 percent rating is not warranted pursuant to the general rating formula for diseases and injuries of the spine.  

There is also no persuasive evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months or during any period contemplated by this appeal to warrant a 40 percent disability rating under the intervertebral disc syndrome rating criteria.  The Veteran reported flare-ups in the form of spasms that last between one to three minutes.  Despite her complaints of flare-ups, the evidence does not show that she has been prescribed bedrest by a physician to treat her disability amounting to at least 4 weeks.  Moreover, the examiner in May 2014 indicated that it was impossible to estimate the additional functional impact during flare-up, in terms of degrees of lost motion, because there was no conceptual or empirical basis for making such finding in the absence of observation during such instances.  

In consideration of the DeLuca factors, there have been objective findings of functional loss such as pain.  The Board finds, however, that the current 20 percent disability rating takes into consideration the Veteran's functional loss associated with her lumbar spine.  The Board finds that 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for an increased rating for any period contemplated by this appeal.  See DeLuca, 8 Vet. App. at 204 -07.  In other words, the functional loss does not most nearly approximate the criteria for the next-higher 40 percent evaluation.

As will be discussed below, separate ratings are in effect for right and left lower extremity sciatica associated with her lumbar spine disability.  There are no objective findings of any other neurological manifestations and there is otherwise no basis for assignment of separate compensable ratings for any other neurological manifestations such as bowel or bladder impairment.

In sum, there is no basis for assignment of a rating in excess of 20 percent for the period contemplated by this appeal for the Veteran's service-connected disability of the lumbar spine.  As there is a preponderance of the evidence against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Sciatica

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability evaluation is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Based on review of the evidence of record, the Board finds that the subjective and objective evidence does not support a disability rating in excess of 10 percent for sciatica of the right lower extremity, although a disability rating of 40 percent (but no higher) is warranted for sciatica of the left lower extremity.

Weighing the evidence of record, with consideration of the Veteran's reported symptoms, a rating in excess of 10 percent for sciatica, right lower extremity, is not warranted as there have been no findings of moderate incomplete paralysis or muscle atrophy.  At the time of the June 2010 VA examination, the Veteran did not exhibit any right radicular symptoms.  The May 2014 VA examiner found that the Veteran does not have constant pain; intermittent pain; paresthesias and/or dysesthesias; or numbness pertaining to her right lower extremity.  Based on the complaints and objective findings, the Veteran's radiculopathy is mostly sensory, albeit mild, and the findings do not meet or nearly approximate the criteria for any higher evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Weighing the evidence of record, with consideration of the Veteran's reported symptoms, the Board finds that a 40 percent disability rating is warranted for sciatica, left lower extremity, as there have been findings to warrant moderately severe incomplete paralysis, but no findings of complete paralysis, or muscle atrophy.  The May 2014 VA examiner found paresthesia and numbness involving the lateral left leg from thigh to toes, involving the L4/L5/S1/S2/S3 nerve roots on the left side.  On testing of the spine, the examiner found that the Veteran does not have constant pain in the left lower extremity, but does experience mild intermittent pain; severe paresthesias and/or dysesthesias; and, severe numbness in the left lower extremity.  The examiner characterized the Veteran's radiculopathy on the left side as moderate.  On peripheral nerves testing, the examiner found that she does not have constant pain in the left lower extremity, but rather has mild intermittent pain in the left lower extremity; moderate paresthesias and/or dysesthesias; and, severe numbness.  The examiner specifically found no muscle atrophy.  Based on the objective findings of severe numbness with moderate paresthesias and/or dysesthesias and mild intermittent pain, the Board finds that this more nearly approximates a finding of moderately severe incomplete paralysis warranting a 40 percent rating.  

Feet

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities.  A 30 percent disability rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5280, a 10 percent disability rating is warranted for unilateral hallux valgus, if severe, equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5284 provides the rating criteria for rating foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Veteran is in receipt of separate 30 percent ratings for plantar fasciitis with hallux valgus, bunions, and pes planus, right and left foot, in contemplation of Diagnostic Code 5276.  

The Board has determined that disability ratings in excess of 30 percent are not warranted for the Veteran's feet disabilities.  The evidence of record does not show that the feet have been manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances, for any portion of the rating period on appeal.  

Examination of the feet in June 2010 showed pain to palpation on the medial tubercle to calcaneus bilaterally.  She had pain to palpation in the arch.  She had pain to palpation of the first metatarsophalangeal joint.  She had an enlarged first metatarsophalangeal joint on both feet with deviation of the great toe to 45 degrees laterally.  There was no edema.  Calluses were noted on the first metatarsophalangeal joint medial aspect and 5th metatarsophalangeal joint laterally.  Ankle range of motion was normal, as was foot sensation.  

At the May 2014 VA examination, the Veteran complained of stabbing pain in the bilateral bunions on weight bearing with the right worse than the left.  She complained of pain in the bunion area and the pad of the feet and sides of the foot where the bunions are located.  There was pain on manipulation with characteristic calluses.  She uses arch supports.  She did not have extreme tenderness of plantar surfaces of the feet; she did not have decreased longitudinal arch height of the feet on weight-bearing; there was no objective evidence of marked deformity of the feet; there was no marked pronation of the feet; the weight-bearing line did not fall over or medial to the great toe; there was no inward bowing of the Achilles tendon; and, no marked inward displacement or severe spasm of the Achilles tendon.  

Such objective findings do not warrant a 50 percent rating under the pes planus rating criteria.  The Board has also considered whether the Veteran's disability would warrant a higher disability rating under other diagnostic codes pertaining to the foot but finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 5284, respectively are either not applicable or would not provide a higher rating.  Pes cavus and bilateral weak foot have not been diagnosed.  Finally, her symptoms do not amount to an actual loss of use of either foot thus 40 percent ratings are not warranted per Diagnostic Code 5284.  

Ultimately, the weight of the evidence is against increased disability ratings for her bilateral foot conditions.  38 U.S.C.A. § 5107(b).

Allergic rhinitis

The Veteran's allergic rhinitis has been evaluated under Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis.  38 C.F.R. § 4.97.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps as well.  Id.

Pursuant to Diagnostic Code 6522, the Board has determined that a 30 percent disability rating is not warranted for allergic rhinitis, as the objective medical evidence has not shown that the Veteran has allergic rhinitis with polyps.  The May 2014 VA examination report reflects that she does not have polyps.  Likewise, the treatment records on file do not reflect findings of polyps.  It is clear that the Veteran's condition is manifested by congestion and obstruction without polyps.  Thus, the 10 percent rating adequately compensates her for her symptomatology associated with allergic rhinitis.  

The Board has also given consideration to the rating criteria for sinusitis, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510; however, the medical evidence of record does not contain a diagnosis of sinusitis.  Thus, there is no basis for assignment of a rating pursuant to the sinusitis diagnostic criteria.

In sum, the evidence does not support a disability rating in excess of 10 percent for allergic rhinitis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt rule is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present with regard to each issue addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorders.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for her symptoms.  

The Veteran has not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria is adequate for these service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Additionally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, a total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  Here the Board does not find that a claim for TDIU is implicated by the facts of record.  In this case, the Veteran is currently in school in business management. 


ORDER

Entitlement to a disability rating in excess of 20 percent for residuals, lumbosacral strain, is denied.

Entitlement to a 40 percent disability rating for sciatica, left lower extremity, is granted.

Entitlement to a disability rating in excess of 10 percent for sciatica, right lower extremity, is denied.

Entitlement to a disability rating in excess of 30 percent for plantar fasciitis with hallux valgus, bunions, and pes planus, right foot, is denied.

Entitlement to a disability rating in excess of 30 percent for plantar fasciitis with hallux valgus, bunions, and pes planus, left foot, is denied.

Entitlement to a disability rating in excess of 10 percent for allergic rhinitis is denied.


REMAND

Left knee

On the May 2014 VA examination worksheet pertaining to the left knee, the examiner was requested to check a box pertaining to left knee extension.  The examiner checked the '40' box indicating that extension ends at 40 degrees.  It is not clear, however, whether in making this finding that the examiner was finding that extension is limited to 40 degrees.  Clarification is necessary.  

Cervical spine

Per the March 2014 Board Remand, the Veteran was to be afforded a VA examination pertaining to all of her claimed disabilities, including her cervical spine disability.  In May 2014, the Veteran underwent a VA examination; however, an examination was not conducted of the cervical spine.  

In an August 2014 rating decision, the Appeals Management Center (AMC) deferred a decision on whether an increased evaluation was warranted for chronic strain, cervical spine, pending further development.  The August 2014 Supplemental Statement of the Case did not include this issue.  

Thus, this issue is remanded to afford the Veteran a VA examination to assess the severity of her service-connected cervical spine disability.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following actions:

1.  Request that the May 2014 VA examiner (or another qualified examiner if the May 2014 VA examiner is unavailable) clarify the range of motion findings pertaining to the left knee.  The examiner should clarify whether the objective finding of 'extension ending at 40 degrees' should be interpreted to mean that extension is limited to 40 degrees.  

An examination should be scheduled only if deemed necessary by the VA examiner.  

2.  Schedule the Veteran for an orthopedic examination with a physician with appropriate expertise to determine the severity of her cervical spine disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  

The examination of the cervical spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  Any such functional loss should be expressed in degrees.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should also estimate any additional loss of function with repetitive movement and during periods of flare-up, expressed in degrees of lost motion.

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner should opine whether the Veteran's service connected disabilities (lumbosacral strain, cervical spine strain, left knee disability, sciatica, right and left lower extremities, plantar fasciitis with hallux valgus, bunions, and pes planus, right and left feet, and allergic rhinitis) in combination preclude gainful employment for which her education and occupational experience would otherwise qualify her.

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Upon completion of the above, readjudicate the left knee and cervical spine increased rating claims.  If any of the benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


